Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 3/12/2021 has been entered.  Claims 1 and 14 remain pending in the application.  

	Response to Arguments
Applicant’s arguments, see pages 6-13, filed 3/12/2021, with respect to claims 1 and 14 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest obtain a virtual space by mapping the plurality of portions based on the obtained location information of the plurality of source devices,
obtain a virtual camera in the virtual space through a VR engine, and
transmit an image of the virtual space projected by the virtual camera based on a direction viewed by a user of the electronic device to the electronic device through the transceiver, wherein each of the plurality of contents comprises video data and audio data, and the portion of the content each of the plurality of portions is video data,
wherein the one or more processors are further configured to decode only a margin region in a region corresponding to a future motion state of the electronic device except for a previously transmitted image and transmit the decoded image to the electronic device,
wherein the one or more processors are further configured to, based on motion information received from a plurality of electronic devices including the electronic device being within a predetermined threshold range, group the plurality of electronic devices into one group, and transmit the image to the plurality of electronic devices,
wherein the one or more processors are further configured to, based on a start point and an arrival point in the virtual space being received from the electronic device, obtain an optimal path, obtain background images from the start point to the arrival point according to the obtained path and transmit the background images to the electronic device sequentially.
wherein the one or more processors are further configured to provide a car mode, a walking mode, and a running mode, and
wherein the one or more processors are further configured to obtain audio data from one source device from among the plurality of source devices and obtain video data from the plurality of source devices in the context of claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619